Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
On March 26, 2021, Applicant amended claims 1-9 and canceled claims 10-14.
From the office action mailed December 28, 2020, the claim objection, most of the 112(b) rejections, and all the 102 and 103 rejections are overcome by amendment.  The indication of allowable subject matter is withdrawn because of how claim 1 has been amended.  The 112(b) rejection of claim 5 is maintained.
New in this office action are a claim objection and 112(a) and 112(b) rejections necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6 line 9, the phrase "wind speed" is misspelled "winds peed."  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of claim 1 last line and claim 6 last line now recites the solar trackers' "normal operating position."
The examiner could not find support for this limitation in Applicant' original disclosure.
If Applicant believes that this subject matter is supported, then Applicant is respectfully asked to indicate where it appears in the specification as filed, original claims, and/or drawings.
Alternatively, Applicant could overcome this rejection by amending the claims to recite "normal operating condition."
Claims 2-5 are rejected as depending on claim 1.
Claims 5-9 are rejected as depending on claim 6.

Claim Rejections - 35 USC § 112(b)

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 10 recites "solar trackers in the array."  Claim 1 penultimate line now recites "solar trackers between the windward most solar tracker and the leeward most solar tracker."
It is not clear whether the trackers of claim 1 penultimate line are or include the solar trackers of claim 1 line 10.
Applicant could overcome this rejection by amending claim 1 line 10 to recite a plurality of solar trackers the windward most solar tracker and the leeward most solar tracker and amending claim 1 penultimate line to recite the plurality of solar trackers the windward most solar tracker and the leeward most solar tracker.
Claims 2-5 are rejected as depending on claim 1.
Claim 1 last line now recites the solar trackers' "normal operating position."
Since solar trackers track the sun by moving, it is not clear what is indicated by a solar tracker's normal operating position.
Applicant could overcome this rejection by amending claim 1 to recite "normal operating condition."
Claims 2-5 are rejected as depending on claim 1.
Claim 2 recites a method "further comprising" a gradated series of wind speeds.

Applicant could overcome this rejection by identifying, in the original disclosure, the method step claim 2 is meant to capture and directly claiming it.
Claims 3-5 are rejected as depending on claim 2.
Claim 5 recites that the predetermined interval is every fourth tracker.
This recitation implies the presence of at least four trackers.  It is not clear at which point the implied four trackers are introduced in the claims.  In that sense, the implied four trackers lack antecedent basis in the claims.
As explained in the office action mailed December 28, 2020, Applicant could overcome this rejection by amending claim 5 to recite a specific number of trackers.
Claim 6 last line now recites the solar trackers' "normal operating position."
Since solar trackers track the sun by moving, it is not clear what is indicated by a solar tracker's normal operating position.
Applicant could overcome this rejection by amending claim 6 to recite "normal operating condition."
Claims 5-9 are rejected as depending on claim 6.

Response to Arguments
Applicant did not argue.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magali P Slawski whose telephone number is (571)270-3960.  The examiner can normally be reached on Monday - Friday 9 a.m. - 3 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Magali P Slawski/Primary Examiner, Art Unit 1721